Citation Nr: 1244287	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in March 2011.  A statement of the case was issued in August 2011 and the Veteran perfected his appeal the same month.  

The Board notes in February 2005, the RO denied a claim for manic depressive/neurosis.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.302(a).  The Veteran has since filed a claim for PTSD.  The Board is obligated to construe a claim for an acquired psychiatric disorder liberally and thus, the claim for post-traumatic stress disorder (PTSD) has been recharacterized as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim for a chronic acquired psychiatric disorder, including PTSD, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

The Veteran presented testimony before the Board in July 2012.  A transcript of the videoconference hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a chronic acquired psychiatric disorder, including PTSD, under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A February 2005 rating decision denied a claim of service connection for manic depressive/neurosis; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the February 2005 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for  a chronic acquired psychiatric disorder, including PTSD.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a chronic acquired psychiatric disorder, including PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's paper claims file.  The Board has also reviewed the Veteran's Virtual VA record, which contains VA outpatient treatment records dated between 2011 and 2012.  The Veteran waived initial RO review of this evidence in July 2012 and as such, it was considered in preparation of this decision.  38 C.F.R. § 20.1304(c).  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim of service connection for a chronic acquired psychiatric disorder, including PTSD.  The record indicates that in a February 2005 rating decision, the RO denied a claim for manic depressive/neurosis on the basis that service treatment records were negative for the claimed disorder.  The RO additionally determined that manic depressive/neurosis did not manifest in the year following separation from service nor was it incurred during his active military service.  The Veteran did not appeal this decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issues on appeal.  See generally 38 C.F.R. § 3.156.  The February 2005 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the February 2005 rating decision were the Veteran's service treatment records, which were negative for a psychiatric disorder, to include the July 1956 separation examination.  The Veteran's service personnel records do not show the Veteran served in combat.  He was stationed in Okinawa, Japan, from June 1955 to May 1956.  His DD-214 reveals he was a truck driver.

Post-service, the Veteran had a normal psychiatric examination by VA in April 1958.  VA outpatient treatment records dated between 1969 and 1985 were negative for complaints or treatment for a psychiatric disability.  A 1992 psychiatric evaluation showed the Veteran was diagnosed with depressive disorder, not otherwise specified.

An April 1994 VA examination reveals the Veteran reported psychiatric problems beginning in May 1992 after a racial incident at the school where he was teaching in Los Angeles, California, following the race riots.  The Veteran reported stress from the riots.  He denied any psychiatric illness prior to May 1992.  The Veteran was diagnosed with major depression.  

Records from the California School District show the Veteran was diagnosed with job related major depression.  These records also reveal the Veteran filed a Worker's Compensation claim.  

It appears the Veteran filed for Social Security Disability benefits in 1994.  He claimed "mental depression disorder" as his disabling condition.  

Evidence submitted subsequent to the February 2005 rating decision includes a claim for PTSD filed in 2010.  Through statements and testimony of the Veteran he claims that PTSD was the result of stressors to include being subjected to day by day firing of a 105 Howitzer gun, fear of stepping on a land mine in Korea, and having someone in Okinawa killed when they picked up a land mine.  

VA outpatient treatment records dated in January 2005 show the Veteran underwent a PTSD screen.   He reported having nightmares, being constantly on guard and watchful, being easily startled.  The screen was ultimately negative, but he had a positive depression screen.  In October 2010, the Veteran  reported poor sleep and irritability beginning in 2003 after having prostate cancer.  He denied combat exposure.  He was diagnosed with depressive disorder, not otherwise specified (NOS).  VA outpatient treatment records dated in 2011 and 2012 show continued treatment for depressive disorder, NOS.

In July 2012, the Veteran presented testimony before the Board.  He testified that he was stationed in Okinawa, Japan, and was a truck driver.  He further testified that he fired a 105 Howitzer gun from his truck.  He reported symptoms of anger, marital difficulty resulting divorce, and talking to himself.  He also indicated that he had recurring dreams of fighting crowds and running in fear.  He testified that his Marine unit was the first in Okinawa after the Korean War and that they were told there were live explosives or duds in the ground, which caused him fear.  He stated that someone got killed when they handled a land mine, though he did not recall the name of the individual. 
 
As noted previously, in the February 2005 rating decision, the RO determined that service connection was not warranted for manic depressive/neurosis.  The RO found that there was no evidence of  the condition in service or for many years thereafter. The RO also found no evidence that the claimed disorder was incurred in or caused by the Veteran's active military service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

As it appears that the new evidence suggests acquired psychiatric disorders which were not previously considered, it is arguable that such evidence is material, especially when considered in light of the overall record which does document the Veteran served in Okinawa, Japan, during service and drove a truck.  Therefore, the claim of service connection for a chronic acquired psychiatric disorder, to include PTSD, is deemed to be reopened.  See 38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA 
deficiencies will be remedied by the actions directed in the remand section of this decision. 

ORDER

New and material evidence has been received to reopen the claim of service connection for a chronic acquired psychiatric disorder, to include PTSD.  The appeal to this extent is allowed, subject to further development as addressed herein below.

REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a chronic acquired psychiatric disorder, including PTSD.

The Veteran claims that he has PTSD as a result of the result of traumatic experiences suffered during active military service, to include: being subjected to day by day firing of a 105 Howitzer gun; being the first Marine unit in Okinawa after the Korean War and suffering from fear of stepping on live explosives or duds in the ground; and a fellow Marine was killed in Okinawa when he picked up a land mine.  Service personnel records show the Veteran served in Okinawa, Japan, from June 1955 to May 1956.  His DD-214 confirms he was a truck driver.
Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The VA RO made a formal finding on the lack of evidence to verify stressors in February 2011.  As noted above, the Veteran asserts that a fellow marine in the Second Marine Unit picked up an explosive device and was killed.  The Veteran testified that he did not know the Marine's name; however, this matter must be remanded for verification of this stressor, in particular, by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.   Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The Veteran was not afforded a VA examination in connection with his claim.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he has a chronic acquired psychiatric disorder, including PTSD, as a result of the result of traumatic experiences suffered during active military service (delineated above).  VA outpatient treatment records dated in January 2005 show the Veteran underwent a PTSD screen.   He reported having nightmare, being constantly on guard and watchful, and being easily startled.  The screen was ultimately negative, but he had a positive depression screen.  VA outpatient treatment records show the Veteran was diagnosed with and treated for depressive disorder, NOS.  The Board finds that the low threshold of McClendon has been met.  The examiner is asked to answer the specific questions set for the in the numbered paragraphs below.

It appears the Veteran filed for SSA benefits in 1994 for "mental depression disorder."  In a January 1997 statement, the Veteran informed VA that he was receiving SSA benefits as of that month.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision, must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

Action is also necessary to obtain outstanding private treatment records and Worker's Compensation records.  Appointment cards and a statement from the Veteran received in August 2004 reveal he sought psychiatric treatment with The Bloch Medical Group in 1992 and 1993.  Records from the California School District show he filed a claim for Worker's Compensation for major depression.  These records do not appear to be been associated with the claims folder and must be obtained upon Remand.  Id. 

The last VA outpatient treatment contained within Virtual VA are dated in May 2012.  Any missing and/or ongoing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from dated from May 2012 to the present.  

2.  The RO should contact the Veteran and:

          a)  request that he complete and return the appropriate release forms so that VA can obtain any identified evidence from the Bloch Medical Center dated in 1992 and 1993.  The RO should attempt to obtain copies of all pertinent outstanding records.  All identified private treatment records should be requested directly from the healthcare providers.  At least one follow-up request must be made if a response is not received to the initial request for records. 

          b)  request that the itemize and provide specific information regarding the stressor events and he alleges occurred during his service.  He maintains the following: he was subjected to day by day firing of a 105 Howitzer gun; he was the first Marine unit in Okinawa after the Korean War and suffered from fear of stepping on live explosives or duds in the ground; and a fellow Marine was killed in Okinawa when he picked up a land mine.  He should be asked to identify specific dates (within a 60 day period), locations and units to which was assigned.

3.  The RO should also take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

4.  The RO should take appropriate steps in order to obtain copies of any Worker's Compensation records from the State of California not on file.  All requests for records and their response must be included in the claims folder.

5.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Notably, the JSRRC should confirm whether a member of the Veteran's Second Marine Unit was killed by picking up an explosive/landmine in Okinawa, Japan, between June 1955 and May 1956.  

6.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include psychiatric symptoms noted during service?

A rationale should be furnished for all opinions.

7.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim under a merits analysis in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


